MEMORANDUM **
Uribio Danilo Vasquez Ordonez and Enma Rosita Vasquez, husband and wife and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals decision summarily affirming the immigration judge’s denial of petitioners’ application for cancellation of removal based on their failure to establish exceptional and extremely unusual hardship to their United States citizen children.
Petitioners contend that they have established the requisite hardship to their United States citizen children, and the BIA violated their due process rights when it issued a streamlined decision.
We lack jurisdiction to review petitioners’ contention that they established extreme hardship to their United States citizen children, because it is a nonreviewable discretionary determination. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). Petitioners’ contention that the BIA violated their due process rights by streamlining their case is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 848 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED IN PART; DENIED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.